Citation Nr: 1814828	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  17-09 962	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for chronic right hip strain.  


ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1962 to December 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) Honolulu, Hawaii.  The May 2016 rating decision granted service connection for a right hip strain, rated 10 percent, effective April 1, 2016.  A subsequent December 2016 rating decision assigned separate noncompensable rating for right hip limitation of flexion and limitation of extension, each effective April 1, 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's right hip disability has manifested, at worst, in flexion beyond 45 degrees, extension beyond 5 degrees, full abduction, adduction, and full internal and external rotation; even with pain and functional loss considered, the Veteran's right hip disability has not resulted in ankylosis, flail joint, or impairment of the femur.  


CONCLUSION OF LAW

The criteria for an initial disability evaluation higher than 10 percent for right hip strain have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5251, 5252, 5253 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.

Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran's service-connected right hip strain was evaluated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5253 in a May 2016 rating decision.  Subsequently, in a December 2016 rating decision, the RO granted separate noncompensable ratings for right hip limitation of flexion (DC 5252) and limitation of extension (5251), finding that the evidence does not show extension limited to 5 degrees, or flexion limited to 45 degrees.

DC 5251 provides that a 10 percent evaluation is warranted for limitation of extension of the thigh to 5 degrees. 

DC 5252 provides that the following evaluations are warranted for limitation of flexion of the thigh: 10 percent for flexion limited to 45 degrees; 20 percent for flexion limited to 30 degrees; 30 percent for flexion limited to 20 degrees; and 40 percent for flexion limited to 10 degrees. 
DC 5253 provides for a 10 percent evaluation for limitation of rotation of the thigh prohibiting toe-out more than 15 degrees for the affected leg, a 10 percent evaluation for limitation of adduction preventing crossing of the legs; and a 20 percent evaluation for limitation of abduction of the thigh with motion lost beyond 10 degrees.

Normal ranges of motion of the hip are hip flexion from 0 to 125 degrees, and hip abduction from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

Private treatment records indicate very mild sperolateral space narrowing.  Right hip joint space is grossly maintained.  Very mild convexity along the lateral aspect of the femoral head/neck junction bilaterally.  No acute fracture or malalignment was noted.  A small left periacetabular osteophyte was noted.  See Straub Clinic dated in February 2013.

The Veteran was provided with a compensation and pension (C&P) examination of his hip in April 2016.  He reported that he has difficulty with prolonged running, squatting, crouching, twisting or bending at the hips.  He described persistent right hip pain and limping gait.  He reported that his right hip is "always sore" and he has difficulty standing and walking.  The Veteran uses a cane for support.  On physical examination, the Veteran's right hip demonstrated full range of motion on flexion, extension, adduction, abduction, and external and internal rotation, all without complaint of pain on motion.  The examiner noted pain causing functional loss on range of motion, including, flexion, extension, abduction, adduction, external rotation and internal rotation.  Evidence of pain with weight bearing was noted.  Given that the examiner determined that the Veteran had pain on motion and weightbearing, the Board concludes that the examination is compliant with the requirements of 38 C.F.R. § 4.59.  Repetitive -use testing with at least three repetitions was performed, with no change in range of motion.  The examiner noted that the pain, weakness, fatigability or incoordination does not significantly limit functional ability with flare ups.  The Veteran was found to have no muscle atrophy and no reduction in strength.  An April 2016 bilateral hip x-ray showed moderate osteoarthritis on the left.  

The weight of the evidence is against an award of a disability evaluation in excess of 10 percent for the right hip disability.  At worst, range of motion testing demonstrated flexion limited beyond 45 degrees (with the Veteran able to flex the thigh to 115 degrees); and extension limited beyond 5 degrees (with the Veteran able to extend to 20 degrees).  While pain was noted on motion and in weightbearing the examination report indicates that there was no additional functional loss due to pain.  

The Board has considered the Veteran's reports of pain on extended use, and increased pain and functional limitations on standing, walking, squatting and running.  It is acknowledged that the Veteran is competent to describe his symptoms and his experienced limitations from such symptoms, as that requires only his personal experiences and observations, rather than medical training or education.  Even assuming that the Veteran's lay statements exactly describe the extent of his functional limitation, an inability to run, limping, and stand for a longer or walk long distances are found to be of significantly lesser severity than the impairment that would be expected to result from a disability manifesting in extension limited to 5 degrees, or flexion limited to 45 degrees.

The Board has also considered whether a higher disability rating or additional compensable rating is available under any other applicable diagnostic code.  However, there is no evidence that the Veteran's right hip disability manifested in ankylosis, flail joint of the hip, or impairment of the femur.  The evidence further does not demonstrate that the Veteran has undergone surgery for the right hip, and has not undergone total right hip replacement surgery.  Therefore, Diagnostic Codes 5054, 5250, 5254, and 5255 are inapplicable.

In finding that a disability evaluation in excess of 10 percent is not warranted for the service-connected right hip disability, consideration has been given as to the appropriateness of staged ratings; however, at no time during the relevant appeal period does the evidence support such an award.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the award of a higher evaluation, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board has considered the treatment records documenting right hip pain, treatment, and functional loss; however, none of them provided range of motion measurements or other findings that would warrant a higher rating.

The Veteran's disability picture is not an unusual or exceptional one; his symptoms are contemplated by the rating schedule, in particular by 38 C.F.R. § 4.40, 4.45, and the diagnostic codes under 4.71a.  Therefore referral for extraschedular consideration is not warranted.  

In conclusion, the Board finds the medical evidence of record to be the most probative as to the functional impairment resulting from the Veteran's service connected left hip disability.   That evidence is against higher or additional compensable ratings.  Hence, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A § 5107 (b); 38 C.F.R. § 3.102, 4.3. 


ORDER

Entitlement to an initial evaluation in excess of 10 percent for chronic right hip strain is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


